Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 16, 2017

The Court of Appeals hereby passes the following order:

A17A0417. GOSPEL TABERNACLE DELIVERANCE CENTER, INC. et al.
    v. DAVIS O’LEARY VI, LTD.

      Plaintiff Davis O’Leary VI, Ltd. (“Plaintiff”) filed suit against Gospel Tabernacle
Deliverance Center, Inc. (“Gospel Tabernacle”), Wiley Jackson, Jr. and Rodney
Jackson (collectively, “Defendants”),1 alleging claims against Gospel Tabernacle for
negligence, indemnification and contribution, recklessness, gross negligence, punitive
damages, and expenses of litigation, and alleging that “the corporate veil of Gospel
Tabernacle is pierced so as to render [Wiley Jackson, Jr. and Rodney Jackson] liable
for Plaintiff’s claims alleged against Gospel Tabernacle.” Defendants all moved for
summary judgment. The trial court granted summary judgment to Defendants as to
Plaintiff’s indemnification claim; it denied summary judgment to Defendants on the
negligence and contribution claims.2 In Case No. A17A0416, Plaintiff appealed the
grant of summary judgment to Defendants as to the indemnification claims. In the
instant case, Defendants cross-appealed the denial of summary judgment as to the
remaining claims against them.



      1
        Jackson Construction, Inc. was named as a defendant in the suit but was
dismissed.
      2
         Wiley Jackson, Jr. and Rodney Jackson contend in this appeal that they are
entitled to summary judgment on Plaintiff’s veil-piercing claim, arguing that they are
not personally liable for the claims against Gospel Tabernacle. The trial court’s order
contains no ruling on this issue, but Jackson and Jackson contend that the trial court
erred in failing to grant their motion. However, this issue is moot.
      Plaintiff withdrew its appeal in Case No. A17A0416, and moves this Court to
dismiss the cross-appeal in the instant case.


      Although under OCGA § 5-6-48(e), a cross-appeal may survive the
      dismissal of the main appeal, this is true only where the cross-appeal can
      stand on its own merit. . . . When an appeal from the denial of a summary
      judgment motion is filed as a cross-appeal, appellate jurisdiction over the
      cross-appeal necessarily arises from the court’s jurisdiction over the main
      appeal from the directly appealable order, and thus the cross-appeal must
      derive its life from the main appeal.


Serco Co. v. Choice Bumper, 199 Ga. App. 846 (406 SE2d 276) (1991) (citations and
punctuation omitted).


      Since Defendants filed no application under OCGA § 5-6-34 (a) for
interlocutory review of the denial of their summary judgment motion, and the main
appeal has been withdrawn, this Court has no jurisdiction over the cross-appeal. See
id. Thus, the cross-appeal in A17A0417 is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   05/16/2017
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                               , Clerk.